Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 01/15/2021.
Claims 5, 13, 20 and 28 is cancelled by the applicant.
Claims 1-4, 6-12, 14-19, 21-27 and 29-30 are pending, where claims 1, 9, 16 and 24 are independent.
Off the record, examiner proposed an examiner amendment for the allowance of the application for compact prosecution over telephone on 02/02/2021. But, Attorney Marina Zalevsky (Reg. No. 53,825) declined examiner’s proposal for the allowance of compact prosecution and requested for office action.

Continued Examination under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on 01/15/2021 has been entered.

Information Disclosure Statement 
	The information disclosure statement (IDS) submitted on 12/22/2020 has been filed after the filing date of the application and last office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments 
Applicant's arguments filed on 01/15/2021 have been fully considered but they are not persuasive. 
As to pages 12-14, applicant argues Eriksson/Kang does not teach or suggest "receiving, from a managing server, information related to a data pattern detection routine to identify, by the electronic device, its own abnormal data among operation data of the electronic device" as recited in claim 1. However, in the remarks, applicant acknowledges “Kang merely discloses that the machine 10 and the sensor assembly 100 transmit the electrical signal value of the operation data measured by the sensor 130, to the server”.
Examiner respectfully disagrees because Kang ([0004-10] “smart factory - enables machines and facilities in a factory to be connected and easily managed - managing machines by monitoring whether machines are normally operated and predicting the occurrence of error - in order to predict a malfunction of a machine, a threshold defined as an absolute value irrelevant to time is set and operation data of the machine are frequently collected - server configured to detect error data of a machine based on a machine-learning technique include: a memory that stores” [abstract] see 
As to page 14-15, applicant argues Eriksson/Kang does not teach or suggest " transmitting, to the managing server, the obtained abnormal data excluding normal data among the operation, wherein the abnormal data indicates a possibility of a failure forthcoming in the electronic device" as recited in claim 1. 
Examiner respectfully disagrees because (Eriksson [abstract] “if an operation anomaly is present in the information for the particular appliance, a notification is transmitted to a user device concerning the operation of the one appliance” [0020-24] “collect, filter, and disambiguate sensor measurements - appliance data analyzed to perform failure prediction and provide alerts to a user” [0003-12] “predict the failure of an appliance” see Fig. 1-4; collect, filter and analyze of anomaly operation obviously provides the abnormal data excluding normal data) and (Kang ([0004-10] “smart factory - enables machines and facilities in a factory to be connected and easily managed - monitoring whether machines are normally operated and predicting the occurrence of error - server configured to detect error data of a machine” see Fig.1-13, machines and server are interconnected to perform the operation of transmitting malfunction data or message) in combination teach the arguments mentioned above. Thereby, in . 

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-3, 6-11, 14-18, 21-26 and 29-30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Eriksson, et al. (USPGPub No. 20180364135 A1) in view of Kang (USPGPub No. 20190050752 A1). 
As to claims 1, 9, 16 and 24, Eriksson discloses (Currently Amended) A method performed by an electronic device (Eriksson [0002] “detect appliance anomalies - to appliance failure” [abstract] [0003-12] see Fig. 1-4), the method comprising: 
(Eriksson [abstract] “determine an operational status of one appliance - comparison of the sensor data for the one appliance with the reference information of the one appliance determined” [0003-12] see Fig. 1-4, obtained sensor data to compare with the reference information for identifying the operation data);  
obtaining the abnormal data among operation data of the electronic device based on the identifying that the operation data does not corresponds to the at least one normal data pattern (Eriksson [0003-12] “sensor data for the one appliance is compared with reference information - to determine if an operation anomaly present” [abstract] “comparison of the sensor data for the one appliance with the reference information of the one appliance determined” see Fig. 1-4, comparing the obtained sensor-processed for matching with the reference information for identifying the operation data that does not corresponds to normal data pattern); and 
transmitting, to the managing server, the obtained abnormal data excluding normal data among the operation (Eriksson [abstract] ““if an operation anomaly is present in the information for the particular appliance, a notification is transmitted to a user device concerning the operation of the one appliance” [0020-24] “collect, filter, and disambiguate sensor measurements - appliance data analyzed to perform failure prediction and provide alerts to a user” [0003-12] “predict the failure of an appliance” see Fig. 1-4 collect, filter and analyze of anomaly operation obviously transmitting abnormal data excluding normal data), 
wherein the abnormal data indicates a possibility of a failure forthcoming in the electronic device (Eriksson  [abstract] “a notification is transmitted to a user device concerning the operation of the one appliance” [0003-12] “predict the failure of an appliance” see Fig. 1-4). 
 
But, Eriksson does not explicitly teach receiving, from a managing server, information related to a data pattern detection routine to identify, by the electronic device, its own abnormal data among operation data of the electronic device, wherein the information related to the data pattern detection routine includes at least one normal data pattern.
However, Kang discloses receiving, from a managing server, information related to a data pattern detection routine to identify, by the electronic device, its own abnormal data among operation data of the electronic device, wherein the information related to the data pattern detection routine includes at least one normal data pattern (Kang ([0004-10] “smart factory - enables machines and facilities in a factory to be connected and easily managed - managing machines by monitoring whether machines are normally operated and predicting the occurrence of error - in order to predict a malfunction of a machine, a threshold defined as an absolute value irrelevant to time is set and operation data of the machine are frequently collected - server configured to detect error data of a machine based on a machine-learning technique include: a memory that stores” [abstract] see Fig.1-13, time-sequential data provides data pattern, detect error obviously its own abnormal data, machines and its facilities are connected to manage provides that they are interconnected to perform the operation);  
Eriksson and Kang are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain predict and detect error and malfunction.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities receiving, from a managing server, information about a data pattern detection routine, as taught by Eriksson, and incorporating collecting time-sequential data as data pattern routine and using a server, as taught by Kang.  

As to claims 2 and 17, the combination of Eriksson and Kang disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method of claim 1, further comprising: 
identifying normal data among operation data of the electronic device based on the identifying that the operation data does not corresponds to the at least one normal data pattern (Eriksson [abstract] “determine an operational status of one appliance - comparison of the sensor data for the one appliance with the reference information of the one appliance determined” [0003-12] see Fig. 1-4, obtained sensor data to compare with the reference information for identifying the operation data); and 
(Eriksson [abstract] “a notification is transmitted to a user device concerning the operation of the one appliance” [0003-12] [0051-60] see Fig. 1-4, element 2 storage device). 
 
As to claims 3, 11, 18 and 26, the combination of Eriksson and Kang disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method of claim 1, wherein the transmitting further comprising: 
transmitting the abnormal data together with at least one of a predetermined data type, a time when the abnormal data is generated, or identifier information for identifying the electronic device (Kang [0006-10] “time-sequential threshold data from operation data - to detect error data of a machine based on a machine-learning technique include: a memory that stores” [abstract] see Fig.1-13, time-sequential data includes error data provides data type with time). 
 
Claims 5, 13, 20 and 28 (Cancelled).
As to claims 6, 14, 21 and 29, the combination of Eriksson and Kang disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method of claim 3, wherein the abnormal data includes at least one from among a discrete data, a nominal data, and an ordinal data, and wherein the abnormal data is identified based on at least one of a frequency of occurrence of a particular item value within a particular period, an interval of occurrence of the particular value, a number of times of occurrence of the particular value, or a degree of similarity with the at least one normal data pattern (Kang [0060-67]  “data analyzing unit 220 extract at least one time-sequential standard datum based on an average value or a median value from a set of the mapped operation data and detect a standard datum”  [0005-10] “range of upper and lower limits of the threshold” [abstract] [0073-74]see Fig.1-13, time-sequential data provides frequency, interval/period). 
 
As to claims 7, 15, 22 and 30, the combination of Eriksson and Kang disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method of claim 3, wherein the abnormal data includes a first data and a second data having a different data type from the first data, and wherein the abnormal data is detected based on a value of the second data being outside a range determined by the first data (Kang [0005-10] “range of upper and lower limits of the threshold” [abstract] [0073-74] see Fig.1-13, upper and lower limit provides the range and outside is abnormal data). 
 
As to claims 8 and 23, the combination of Eriksson and Kang disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method of claim 1, further comprising: 
at least one from among a diagnosis and a treatment applicable to address the failure forthcoming in the electronic device (Eriksson [abstract] “determine an operational status of one appliance - if an operation anomaly is present in the information for the particular appliance, a notification is transmitted to a user device concerning the operation of the one appliance” [0004-12] “include failure diagnostic features using a limited set of internal sensors” see Fig. 1-4, notification provides diagnosis of failure). 

As to claims 10 and 25, the combination of Eriksson and Kang disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method of claim 9, further comprising transmitting a request signal for normal data to the electronic device, the normal data corresponding to the at least one normal data pattern;
receiving historic information of the electronic device, the historic information comprising at least one information from among a failure history, a failure repair history, a customer profile, an operation history, and information indicating an installation environment for the electronic device (Eriksson [0003-12] “comparing reference information indicating one of more of (a) an existing profile of the one appliance, and (b) historical data measurements for the one appliance” [abstract] “determine an operational status of one appliance - comparison of the sensor data for the one appliance with the reference information of the one appliance determined” see Fig. 1-4, compare sensor data with stored historical data as the reference information obviously receiving historic data); and 
generating a customized diagnosis treatment solution configured to address the failure forthcoming in the electronic device by reflecting the at least one information to an existing diagnosis treatment solution stored in a memory of the managing server and applicable to treat the failure of the electronic device based on the abnormal data (Eriksson [0003-12] “transmitting a message concerning - operation anomaly associated with a potential failure - includes sampling energy input, temperature output, audio noise output, and vibration output - historical data measurements for the one appliance” [abstract] “a notification is transmitted to a user device concerning the operation of the one appliance” [0006-12] [0051-60] see Fig. 1-4, element 2 storage device, historical and reference information stored in the storage, plurality of anomaly messages provides customized diagnosis treatment generation), 
wherein the transmitting the information related to the failure of the electronic device further comprises transmitting information related to the customized diagnosis treatment solution to the electronic device (Eriksson [abstract] “a notification is transmitted to a user device concerning the operation of the one appliance” [0006-12] [0051-60] see Fig. 1-4, anomaly messages provides customized diagnosis treatment).
 
Claims 4, 12, 19 and 27 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Eriksson and Kang in view of Takahashi, et al. (USPGPub No. 20160127144 A1). 
As to claims 4, 12, 19 and 27, the combination of Eriksson and Kang disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method of claim 3, wherein the abnormal data includes a numerical data, wherein the abnormal data is identified based on at least one of a normal range of the numerical data, at least one statistical value, a time interval indicated by a numerical value within a particular range, a variation trend during a time period, a ratio indicated by the numerical value within the particular range, or a degree of similarity with the at least one normal data pattern (Kang [0060-67]  “data analyzing unit 220 extract at least one time-sequential standard datum based on an average value or a median value from a set of the mapped operation data and detect a standard datum”  [0005-10] “range of upper and lower limits of the threshold” [abstract] [0073-74] see Fig.1-13, data analyzing unit obviously uses numerical data, time-sequential data obviously provides statistical, interval, range). 
But, Eriksson and Kang do not disclose the limitations wherein the abnormal data further includes information related to a degree of risk determined by the numerical data.
However, Takahashi discloses wherein the abnormal data further includes information about a degree of risk determined by the numerical data (Takahashi [0135-148] “severity classified into multiple levels of ranks - light, moderate, and Heavy" see Fig. 19-26, severity and error codes provides degree of risk in numeric data). 
Eriksson-Kang and Takahashi are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain detect failure prediction of home appliance.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities degree of risk determined by the numerical data, as taught by Eriksson-Kang, and incorporating severity classified into multiple levels of ranks and error codes, as taught by Takahashi.  

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Stewart, et al. (USPGPub No. 20160370023 A1) discloses a method for fault detection and diagnosis of HVAC system include server identifying fault and predicted causes based on operational parameters from the HVAC system. 
Gendelman, (USPGPub No. 20150346706 A1) discloses a method automatically calculating normal data patterns based on an analysis of the electronic measurement values, matching between new electronic measurement values measured on the computerized control devices and the normal data patterns to automatically detect abnormal data patterns and sending abnormal operation alert in response to the abnormal data patterns.
Akiyama, et al. (USPGPub No. 20080320326 A1) discloses a technique of detecting if events have occurred in a predetermined occurrence pattern.
Gendleman, (USPGPub No. 20150346706 A1) discloses an nndustrial control systems to monitor security, maintenance, and redundancy. 
Nixon, et al. (USPGPub No. 20140277605 A1) discloses a process plants to process control systems using mobile user-interface devices. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Md Azad/
Primary Examiner, Art Unit 2119